EXHIBIT 23.3 [Letterhead of Ryder Scott Company, L.P.] CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the references in this Annual Report on Form 10-K, as amended, of Marathon Oil Corporation (“the Company”), to our summary reports on audits of the estimated quantities of certain proved preserves of oil andgas, net to the Company’s interest, and to such report being filed as an exhibit to this Form 10-K.We also consent to the incorporation by reference of such reports in the Registration Statements indicated below. Form S-3ASR: Relating to: File No. 333-146772 Common Stock 333-168171 Marathon Oil Corporation Debt Securities, Common Stock, Preferred Stock, Warrants and Stock Purchase Contracts/Units 333-157824 Dividend Reinvestment and Direct Stock Purchase Plan Form S-8: Relating to: File No. 33-56828 Marathon Oil Company Thrift Plan 333-29699 1990 Stock Plan 333-29709 Marathon Oil Company Thrift Plan 333-52751 1990 Stock Plan 33-41864 1990 Stock Plan 333-104910 Marathon Oil Corporation 2003 Incentive Compensation Plan 333-143010 Marathon Oil Corporation 2007 Incentive Compensation Plan /s/ Ryder Scott Company, L.P. RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 Houston, Texas September 17, 2010
